Name: Council Regulation (EC) No 285/97 of 17 February 1997 amending Regulation (EEC) No 738/92 imposing a definitive anti-dumping duty on imports of cotton yarn originating in Brazil and Turkey
 Type: Regulation
 Subject Matter: America;  trade;  Europe;  competition;  leather and textile industries
 Date Published: nan

 19 . 2 . 97 Official Journal of the European Communities No L 48/ 1EN I (Acts whose publication is obligatory) COUNCIL REGULATION (EC) No 285/97 of 17 February 1997 amending Regulation (EEC) No 738/92 imposing a definitive anti-dumping duty on imports of cotton yarn originating in Brazil and Turkey individual dumping margins could not be initiated in this proceeding, as sampling was used in the original investigation . However, in order to ensure equal treatment between any new exporters and the cooperating companies not included in the sample during the original investigation , it is considered that provision should be made for the weighted average duty imposed on the latter companies to be applied to any new exporters which would other ­ wise be entitled to a review pursuant to Article 1 1 (4), THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 384/96 of 22 December 1995 on protection against dumped imports from countries not members of the European Com ­ munity ('), Having regard to the proposal from the Commission , after consulting the Advisory Committee, Whereas : HAS ADOPTED THIS REGULATION: A. Previous procedure ( 1 ) The Council , by Regulation (EEC) No 738/92 (2), imposed definitive anti-dumping duties on imports of cotton yarn falling with CN codes 5205 1 1 00 to 5205 45 90 and 5206 1 1 00 to 5206 45 90 origin ­ ating, inter alia, in Turkey. Sampling was applied to Turkish exporters, and individual duties ranging from 4,9 % to 12,1 % were imposed on the companies in the sample, while other cooperating companies not included in the sample received a weighted average duty of 9 % . A duty of 12,1 % was imposed on companies which either did not make themselves known or did not cooperate in the investigation . Article 1 The following paragraph shall be added to Article 1 of Regulation (EEC) No 738/92: '6 . Where any party provides sufficient evidence to the Commission that it did not export the goods described in Article 1 ( 1 ) during the investigation period, that it is not related to any exporter or producer subject to the measures imposed by this Regulation and that it has exported the goods concerned after the investigation period, or that it has entered into an irrevocable contractual obligation to export a significant quantity to the Community, then the Council , acting by simple majority on a proposal submitted by the Commission after consulting the Advisory Committee, may amend Article 1 (2) by adding that party to Article 1 (2).' B. Amendment (2) Pursuant to Article 1 1 (4) of Regulation (EC) No 384/96, a new exporter's review to determine Article 2 This Regulation shall enter into force on the day fol ­ lowing that of its publication in the Official Journal of the European Communities. (') OJ No L 56, 6 . 3 . 1996, p . 1 . ( 2) OJ No L 82, 27 . 3 . 1992, p . 1 . Regulation as last amended by Regulation (EC) No 1828/94 (OJ No L 191 , 27 . 7 . 1994, p . 3 ). No L 48/2 EN Official Journal of the European Communities 19 . 2 . 97 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 17 February 1997. For the Council The President G. ZALM